Justice Stevens,
dissenting.
Having already explained why the 1991 amendment to this Court’s Rule 39 was both unnecessary and ill considered,1 and having dissented from each of the dispositions cited by the Court today,2 I would only add that I remain convinced that the views expressed in those dissents are correct. Given the current state of our docket, there is a peculiar irony in the Court’s reliance, as a basis for singling out this *4petition for special treatment, on the supposed need to conserve its scarce resources so that it may achieve its “ ''goal of fairly dispensing justice/ ” ante, at 3.
I respectfully dissent.

 In re Amendment to Rule 89, 500 U. S. 13, 15 (1991) (dissenting opinion).


 See In re Anderson, 511 U. S. 364, 366 (1994); In re Demos, 500 U. S. 16, 17-19 (1991); In re Sindram, 498 U. S. 177, 180-183 (1991); In re McDonald, 489 U. S. 180, 185-188 (1989). See also Day v. Day, 510 U. S. 1, 3 (1993) (Stevens, J., dissenting); Talamini v. Allstate Ins. Co., 470 U. S. 1067, 1069-1072 (1985) (Stevens, J., concurring).